UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                                       No. 17-3397



                       Robinson v. NJ Transit Rail Operations, Inc.
                                (D.N.J. 2-14-cv-02679 )



                                         ORDER

        At the direction of the Court, an amended opinion shall be filed in order to remove
internal citations and to correct the reference to the “Federal Employer’s Liability Act” in
the first paragraph. The corrected opinion will be entered on the docket. As these
changes are not substantive in nature and do not affect the judgment, the time for filing a
petition for rehearing remains the same.



For the Court,

s/ Patricia S. Dodszuweit
Clerk

Dated: January 31, 2019
Tmm/cc: Lawrence A. Katz, Esq.
Marc T. Wietzke, Esq
Robert J. McGuire, Esq